PER CURIAM.
The Petition for Writ of Certiorari, Fla. App., 196 So.2d 790, reflected probable jurisdiction in this Court. We issued the Writ and have heard argument of the parties. After argument and upon further consideration of the matter, we have determined that the Writ was improvidently issued. Therefore, the Writ is hereby discharged and the Petition for Writ of Cer-tiorari dismissed.
It is so Ordered.
CALDWELL, C. J., DREW and THOR-NAL, JJ., and WHITE, Circuit Judge (Retired), concur.
ERVIN, J., concurs specially with Opinion.